DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, 10 and 13-24 of U.S. Patent No. 11,417,368. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 2, 9, 10 and 13-24 of the patent.
Regarding claim 1: Claim 12 of the patent recites a memory device comprising:
an array of memory cells comprising a plurality of blocks of memory cells (claim 12, lines 2-3); and
a plurality of heaters, each heater of the plurality of heaters adjacent to a respective block of memory cells of the plurality of blocks of memory cells (claim 12, lines 15-16)3,
wherein each heater of the plurality of heaters comprises a first electrically conductive plate on a first side of the respective block of memory cells, a second electrically conductive plate on a second side of the respective block of memory cells, and a third electrically conductive plate on a third side of the respective block of memory cells extending between the first electrically conductive plate and the second electrically conductive plate.
Regarding claim 2: Claim 13 of the patent recites the memory device of claim 1, further comprising:
a ground node;
a power supply node; and
a plurality of switches, each switch of the plurality of switches electrically coupled between a first side of at least one respective heater of the plurality of heaters and one of the power supply node and the ground node,
wherein the other one of the power supply node and the ground node is electrically coupled to a second side of each heater of the plurality of heaters.
Regarding claim 3: Claim 2 of the patent recites the memory device of claim 1, wherein each heater of the plurality of heaters is configured to selectively anneal oxide within the respective block of memory cells to mitigate defects within the oxide.
Regarding claim 4: Claim 9 of the patent recites the memory device of claim 1, wherein each heater of the plurality of heaters comprises doped polysilicon.
Regarding claim 5: Claim 10 of the patent recites the memory device of claim 1, wherein each heater of the plurality of heaters comprises a metal. 
Regarding claim 6. The memory device of claim 1, wherein the second electrically conductive plate of a first heater of the plurality of heaters provides the first electrically conductive plate of a second heater of the plurality of heaters adjacent to the first heater.
Regarding claim 7: Claim 14 of the patent recites a memory device comprising:
an array of memory cells comprising a plurality of blocks of memory cells; and
a plurality of heaters, each heater of the plurality of heaters adjacent to a respective block of memory cells of the plurality of blocks of memory cells,
wherein each heater of the plurality of heaters comprises a first plurality of electrically conductive through-array vias (TAVs) on a first side of the respective block of memory cells, a second plurality of electrically conductive TAVs on a second side of the respective block of memory cells, and a third plurality of electrically conductive TAVs on a third side of the respective block of memory cells extending between the first plurality of electrically conductive TAVs and the second plurality of electrically conductive TAVs.
Regarding claim 8: Claim 16 of the patent recites the memory device of claim 7, further comprising:
a ground node;
a power supply node; and
a plurality of switches, each switch of the plurality of switches electrically coupled between a first side of at least one respective heater of the plurality of heaters and one of the power supply node and the ground node,
wherein the other one of the power supply node and the ground node is electrically coupled to a second side of each heater of the plurality of heaters.
Regarding claim 9: Claim 2 of the patent recites the memory device of claim 7, wherein each heater of the plurality of heaters is configured to selectively anneal oxide within the respective block of memory cells to mitigate defects within the oxide.
Regarding claim 10: Claim 9 of the patent recites the memory device of claim 7, wherein each heater of the plurality of heaters comprises doped polysilicon.
Regarding claim 11: Claim 10 of the patent recites the memory device of claim 7, wherein each heater of the plurality of heaters comprises a metal.
Regarding claim 12: claim 15 of the patent recites the memory device of claim 7, wherein the second plurality of electrically conductive TAVs of a first heater of the plurality of heaters provides the first plurality of electrically conductive TAVs of a second heater of the plurality of heaters adjacent to the first heater.
Regarding claim 13: Claim 17 of the patent recites a memory device comprising:
an array of memory cells;
a heater adjacent to the array of memory cells (claim 17, lines 9-10);
a power supply node (claim 17, line 13);
a switch electrically coupled between the heater and the power supply node; and
control logic electrically coupled to a control input of the switch, the control logic configured to turn on the switch to pass a current through the heater in response to a threshold value for the array of memory cells being exceeded.
Regarding claim 14: Claim 18 of the patent recites the memory device of claim 13, wherein the threshold value for the array of memory cells comprises a number of program/erase cycles for the array of memory cells.
Regarding claim 15: Claim 19 of the patent recites the memory device of claim 13, wherein the threshold value for the array of memory cells comprises a maximum acceptable shift in a threshold voltage of memory cells of the array of memory cells.
Regarding claim 16: Claim 20 of the patent recites the memory device of claim 13, wherein the threshold value for the array of memory cells comprises a read bit error rate for the array of memory cells.
Regarding claim 17: Claim 21 of the patent recites the memory device of claim 13, wherein the control logic is configured to turn on the switch during an idle state of the array of memory cells. 
Regarding claim 18: Claim 22 of the patent recites the memory device of claim 13, wherein the control logic is configured to turn on the switch for a predetermined period such that the heater anneals oxide within the array of memory cells to mitigate defects within the oxide.
Regarding claim 19: Claim 23 of the patent recites the memory device of claim 13, wherein the heater comprises an electrically conductive plate.
Regarding claim 20: Claim 24 of the patent recites the memory device of claim 13, wherein the heater comprises a plurality of electrically conductive through-array vias (TAVs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827